Case: 14-1408     Document: 2    Page: 1   Filed: 05/30/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                JERRY WAYNE MCNEELY,
                   Plaintiff-Appellant,

                            v.

 RONALD COURTLEY, TROOPER HODGSON, SGT
  THOMPSON, JOHN DOE, 1-3, MICHIGAN STATE
       POLICE DEPARTMENT, MICHIGAN
   DEPARTMENT OF CORRECTIONS, KENNETH
 ROMANOWSKI, RAYMOND V. MCCLARITY, EARL
        FISHER AND PATRICK WARREN,
              Defendants-Appellees.
             ______________________

                        2014-1408
                  ______________________

   Appeal from the United States District Court for the
Eastern District of Michigan in No. 2:13-cv-13790-DPH-
DRG, Judge Denise Page Hood.
                 ______________________

  Before RADER, Chief Judge, NEWMAN and HUGHES, Cir-
                       cuit Judges.

PER CURIAM.
                        ORDER
Case: 14-1408        Document: 2   Page: 2   Filed: 05/30/2014



2                                       MCNEELY   v. COURTLEY



    The court considers whether this appeal should be
transferred to the United States Court of Appeals for the
Sixth Circuit.
    This is an appeal in an action asserting violation of
Jerry Wayne McNeely’s rights under the Civil Rights Act
of 1871, specifically 42 U.S.C. §§ 1983 and 1985.
    This court is a court of limited jurisdiction, which does
not include jurisdiction in this matter. 28 U.S.C. § 1295.
Rather, the proper forum is the United States Court of
Appeals for the Sixth Circuit.
      Accordingly,
      IT IS ORDERED THAT:
   The appeal is transferred to the United States Court
of Appeals for the Sixth Circuit pursuant to
28 U.S.C. § 1631.
                                     FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court
s25